DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In para [0075], the phrase “performs plastically” should be “deforms plastically”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “picture frame-like shape” is unclear as to what shape is encompassed by the limitation, as picture frames come in many different shapes.
Regarding claim 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 4,204,374) in view of Drake et al. (US 2,398,886).
In re. claim 1, Olson teaches a vehicle with a vehicle frame (26) and a windshield assembly that is mounted to the vehicle frame and closes an associated opening provided in the vehicle frame (aircraft windshield of figure 1) (col. 2, ln. 38-39), wherein the windshield assembly comprises at least one flexible element (highly ductile steel strip (38)) (col. 8, ln. 23-28) (col. 11, ln. 8-10) (figs. 2-3) and at least one windshield (11), the at least one flexible element being attached to the at least one windshield and connecting the at least one windshield to the vehicle frame for at least partially absorbing loads resulting from an impact on the at least one windshield, in particular resulting from a foreign object impact (col. 11, ln. 6-10), the at least one flexible element connecting the at least one windshield to the vehicle frame such that the at least one windshield pivots relative to the vehicle frame by means of the at least one flexible element upon occurrence of an impact on the at least one windshield such that the at least one flexible element defines a hinge element (pivoting motion shown in figs. 2-3), and wherein the at least one flexible element is a plate-type element (substantially plate-like in figure 2), wherein the at least one windshield (11) and the vehicle frame (26) are arranged on opposite surfaces of the at least one flexible element (fig. 2).
Olson fails to disclose the flexible element has a picture frame-like shape which comprises an inner opening and has an outer circumference.

Therefore, It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Olson to incorporate the teachings of Drake to have the recited construction of the flexible element, for the purpose of providing impact resistance to windshields having a picture frame-like shape.
In re. claim 3, Olson as modified by Drake (see Olson) teach the vehicle of claim 1, wherein the at least one windshield overlaps the vehicle frame in a respective overlap region (defined by flange (47)) without being attached to the vehicle frame in the respective overlap region (attached to the strip (38)) (fig. 2).
In re. claim 4, Olson as modified by Drake (see Olson) teach the vehicle of claim 1, wherein the inner opening has a circumference that is smaller than an outer circumference of the at least one windshield (when circumference of frame is defined at the lip of flange (47) (fig. 2), wherein the outer circumference of the at least one flexible element has an outer circumference that is greater than an inner circumference of the associated opening of the vehicle frame (as the bearing strip extends past the lip of flange (47)).
In re. claim 5, Olson as modified by Drake (see Olson) teach the vehicle of claim 1, wherein the at least one flexible element comprises a metal (steel bearing strip) (col. 8, ln. 18-24).
In re. claim 7, Olson as modified by Drake (see Olson) teach the vehicle of claim 1, wherein the at least one flexible element is attached to the vehicle frame by means of at least one fastener (46) (fig. 2).

In re. claims 9 and 12, Olson as modified by Drake fail to disclose the at least one windshield comprises thermoplastic material or the vehicle frame comprises composite material, in particular fiber reinforced polymer material.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Olson as modified by Drake to utilize the recited materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Doing so utilizes known materials for creating the windshield and vehicle frame.
In re. claim 10, Olson as modified by Drake (see Olson) teach the vehicle of claim 1, wherein the at least one windshield comprises polycarbonate (col. 7, ln. 6-9).
In re. claim 11, Olson as modified by Drake (see Olson) teach the vehicle of claim 1, wherein the at least one windshield has a curvature in at least one direction (col. 2, ln. 54-58).
In re. claim 13, Olson as modified by Drake (see Olson) teach the vehicle of claim 1, wherein the vehicle is embodied as a helicopter (aircraft windshield understood to encompass all aircraft) (col. 2, ln. 38-39).
	
Claims 1-2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pak et al. (US 10,577,075) in view of Drake.

In re. claim 1, Pak teaches a vehicle with a vehicle frame (110) and a windshield assembly (30) that is mounted to the vehicle frame and closes an associated opening provided in the vehicle 
Pak fails to disclose the flexible element has a picture frame-like shape which comprises an inner opening and has an outer circumference.
Drake teaches a flexible element (24) has a picture frame-like shape which comprises an inner opening and has an outer circumference (when embodied as one-piece around the opening for the glass sheet) (pg. 2, col. 1, ln. 70-75).
Therefore, It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pak to incorporate the teachings of Drake to have the recited construction of the flexible element, for the purpose of providing impact resistance to windshields having a picture frame-like shape.
In re. claim 2, Pak as modified by Drake (see Pak) teach the at least one windshield (30) is provided with an outer circumference that is smaller than or equal to an inner circumference of the 
In re. claim 6, Pak as modified by Drake (see Pak) teach the vehicle of claim 1, wherein the at least one flexible element is bonded to the vehicle frame by means of at least one adhesive layer (adhesive used at connecting element (94)) (col. 3, ln. 27-29).
In re. claim 12, Pak as modified by Drake (see Pak) teach the vehicle of claim 1, wherein the vehicle frame comprises composite material (col. 3, ln. 11-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647